Citation Nr: 1336416	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, to include service in Vietnam from April 1969 to March 1970.  He is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

In July 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.  Thereafter, in March 2013, the appeal was remanded for further development.

As discussed in the March 2013 remand, the Veteran asserted a claim for posttraumatic stress disorder (PTSD) in March 2009.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim on appeal has been recharacterized to include any psychiatric disorder.  

The Board has considered the Veteran's Virtual VA and Veterans Benefits Management System electronic records in adjudicating this appeal.  

In the prior remand, the Board referred the issue of entitlement to service connection for a bilateral foot disorder.  Although there is documentation in the file indicating that the Board's referral has been acknowledged by the Appeals Management Center, the issue remains to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board again refers the matter to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Bilateral ankle disabilities did not have their onset during active duty, and are not shown to be the result of any incident of the Veteran's active military service.  

2.  Arthritis of the left ankle did not have its onset within the first post-service year.

3.  The evidentiary record does not support a diagnosis of posttraumatic stress disorder (PTSD).

4.  A non-PTSD psychiatric disorder did not have its onset during active duty service, and is not the result of an event or injury in service.  


CONCLUSIONS OF LAW

1.  Bilateral ankle disabilities were not incurred in during active military service, nor did arthritis of the left ankle have its onset within the first post-service year.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in April 2009 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

In the March 2013 remand, the Board provided the AOJ a number of instructions that had to be completed prior to the return of the appeal to the Board.  According to a May 2013 PIES response, the Appeals Management Center (AMC) obtained all available service personnel and treatment records.  The AMC attempted to obtain treatment records from the Jesse Brown VA Medical Center, but was informed via a June 2013 response that there were no records of the Veteran's available.  The AMC also requested that the Veteran submit new authorizations to obtain records for ankle treatment he had received, but the Veteran failed to respond to the request.  Finally, the results of a July 2013 VA orthopedic examination, as requested by the March 2013 remand, are of record.  In sum, VA has complied with the instructions in the March 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2012 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for posttraumatic stress disorder (PTSD) requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013). There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2013). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

Evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002); 75 Fed. Reg. 39843-901 (July 13, 2010).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5)  also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379, 1382 n.1 (Fed. Cir. 2011).

With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      Bilateral Ankle Disabilities

The Veteran asserts that his current bilateral ankle disabilities are the result of a 1969 motor vehicle accident that occurred while he was on active duty.  

The Veteran's service treatment records include reference to an automobile accident in November 1969, following which he was admitted to the hospital and observed for a contusion of the forehead.  The November 1969 record contains no reference to ankle symptomatology, and there are no other service treatment records addressing any ankle issue related to the accident.  

The Veteran's March 1970 separation examination was negative for ankle symptomatology.  His contemporaneous report of medical history denied foot trouble, bone, joint or other deformity, and swollen or painful joints.

In November 1971, the Veteran was provided x-rays.  The x-ray receipts do not indicate what was x-rayed, but the receipts are from the Illinois College of Podiatric Medicine, and the Veteran asserts that the treatment was related to his ankles and feet.  These records are not associated with the claims file; as noted above, the Board sought an authorization to obtain records from that medical provider as part of the March 2013 remand.  The Veteran did not respond to the request, and VA was unable to obtain the records.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In February 1972, the Veteran was seen for pain in his feet of four months' duration.  He had seen a doctor, who had taped up his feet, and was sent to the Illinois Foot Clinic for treatment.  He was later prescribed foot arches, without relief, and he continued to have foot and ankle pain.  The Veteran reported a history of falling from a telephone pole when he was in the Army.  The examiner also noted that, as part of the current treatment, the Veteran was being treated to a period of immobilization in a cast, to be removed in four to six weeks, after which he would be provided supportive shoes.  He was diagnosed with pes planus with chronic ligamentous strain.  

In May 1972, the Veteran's brother, who was assigned to the same unit in Vietnam submitted a statement in conjunction with the Veteran's original claim for service connection.  The brother described a Jeep accident requiring hospitalization for 48 to 50 hours with associated foot injuries.  In a June 2012 statement, the Veteran related the story of his November 1969 Jeep accident in which he indicates that he injured his ankle.  He stated that he was hospitalized for two days, suffering from foot injuries and facial cuts.  

The Veteran's brother submitted a new statement in June 2012, confirming that the Jeep accident occurred, and also stating that he knew "for a fact [the Veteran] was in a cast in both legs from foot to waist for a period of 40 days due to the accident."  The Veteran's former spouse submitted a statement in June 2012, stating that the Veteran was hospitalized while she was pregnant, and required both legs to be put in cast.  The family struggled, as she could not work, and they had no income.  The Veteran's mother took him to doctor visits.  Thereafter, the Veteran was given special shoes.  She stated that the casting and doctors visits happened in 1972.  During his testimony at the July 2012 videoconference hearing, the Veteran indicated that his current ankle disability was related to the motor vehicle accident he had in the military.  

The Veteran underwent a July 2013 VA examination for his ankles, at which time he was diagnosed with a chronic bilateral ankle sprain, and arthritis of the left ankle based on x-ray studies.  The examiner considered the Veteran's history, including his in-service vehicle accident, and opined that the ankle disability was not related to the in-service accident.  In support of that opinion, he cited the Veteran's history of injury and treatment, noting that there was no clear description of an ankle injury at the time of the motor vehicle accident in Vietnam.  Further, the Veteran told the examiner that the main reason he was kept at the hospital was for observation of a possible head injury.  He also indicated that the Veteran recalled no therapy directed at either ankle.  Finally, the examiner referenced the normal orthopedic findings on the Veteran's separation examination.  

The Board finds that service connection is not warranted for a bilateral ankle disability.  There is no question that the Veteran has current disabilities of the left and right ankle, based on the findings of the July 2013 examination.  Further, the evidence is clear that the Veteran was in a motor vehicle accident in November 1969, while in Vietnam.  Although the contemporaneous evidence does not suggest an ankle injury at that time, for purposes of this discussion, the Board will concede that some ankle injury occurred.  The remaining question is whether there is some nexus to between the disability and the in-service injury.  See Holton, 557 F.3d at 1366.

The one etiological opinion of record from a medical professional is the opinion of the July 2013 examiner.  That examiner found that the disability was not related to the accident.  He fully supported that opinion, citing the relevant facts of the in-service injury, the normal separation examination, and the fact that the Veteran denied receiving treatment for his ankles related to the accident, while noting that an injury had occurred. The Board finds the July 2013 examiner's opinion to be probative.  Nieves-Rodriguez, 22 Vet. App. at 302.

The Veteran asserts that his disability is caused by his in-service ankle injury.  While he is fully competent to identify the onset and continuity of ankle symptomatology, see Kahana, 24 Vet. App. at 433, he is not competent to relate the particular etiology of his current chronic disability to an injury that occurred over 40 years ago, particularly as the etiology of an internal joint consisting of bones, cartilage, and tendons, is not capable of lay observation.  Jandreau, 492 F.3d at 1376-77.  Similarly, the Veteran's brother is competent to identify the fact of the1969 accident and relate any treatment he observed.  Layno, 6 Vet. App. at 469 (holding that a layperson may testify as to what he observed).  

Although the Veteran is competent to identify the continuity of his symptomatology, the Board does not find his testimony and statements associating the current disability to the in-service injury to be credible; it is therefore not probative of the matter.  

The Board relies on four specific bases for this conclusion.  First, the evidence does not suggest that he was actually treated for an ankle injury following the Jeep accident.  The treatment report from the accident only notes that he was observed for a forehead contusion, and that he was released after 24 hours.  The Board does not rely on that particular fact to find the Veteran incredible in this regard, but does acknowledge the content of the treatment note.  See Kahana, 24 Vet. App. at 434 (holding that the Board clearly erred when it found the appellant not to be credible based on its determination that a particular injury, which is alleged to have occurred in service, is of the type that should have been documented in the service records and was not).  The reasons the Board finds that the Veteran was not treated for an ankle injury at the time of the accident is that, (1) when questioned on this by the July 2013 examiner, the Veteran acknowledged that his ankle was not treated at that time of the accident, and (2) the Veteran failed to identify any ankle or foot pain on his March 1970 report of medical history.  To the extent that the Veteran stated at other times that he in fact was treated for an ankle injury at the time, the Board finds his statements to be inconsistent.  Caluza, 7 Vet. App. at 511-12.

Second, it is evident from the VA post-service treatment record that the Veteran first began to complain of ankle pain in late 1971, more than a year after separation from service.  He informed his February 1972 therapist that the pain had been ongoing for four months; he separated from service in March 1970.  Further, it was only in 1972 that he underwent casting of the legs, contrary to Veteran's brother's statements indicating that such casting occurred during service.  Id.  Such a finding is consistent with the fact that the Veteran's separation examination was negative for ankle symptomatology.

Third, the Board notes that during the February 1972 treatment for the Veteran's ankle and foot pain, the appellant completely failed to indicate that he believed his ankle and foot pain was related to any motor vehicle accident.  It was only in relation to his VA claim at that time that he, and in May 1972, his brother, related any significant ankle injury to the accident.  

The fourth piece of evidence that the Board relies on in determining the Veteran's credibility on the issue is the statement of the Veteran's former spouse.  She acknowledges that the Veteran's hospitalization and casting was in 1972, well after service.  Further, she specifically relates the Veteran's ankle disabilities to a time when he was at home with her, and remembered particular details of the financial difficulties the family was undergoing while he was unable to work.  Regarding this statement, the Board acknowledges that it is from the Veteran's former spouse, but there is no suggestion that the statement has been made with any intent other than to support the Veteran's claim for service connection.  

Therefore, as the Veteran's statements, as well as those of his brother, which relate the current disability to an in-service injury are found not particularly credible, they are not probative of the issue.  Id.  Therefore, the only probative evidence concerning nexus is the negative etiology opinion from the July 2013 examiner.

The Board also finds that the weight of the evidence, especially considering the February 1972 physical therapy report, supports a finding that the Veteran's disability began more than one year after separation from service.

Similarly, the Board finds that, although the Veteran has a current diagnosis of left ankle arthritis, there is no suggestion that his arthritis had its onset within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  One-and-a-half years after separation, the Veteran sought treatment for ankle and foot pain, and was provided x-rays; there is no indication in the evidence of record that an arthritis diagnosis was provided at that time.  The only diagnosis in February 1972 (which was after x-rays had been taken) was pes planus with chronic ligamentous strain.  

Therefore, without evidence of a nexus between current disability and service, or evidence of the onset of arthritis within the first post-service year, the Board finds that service connection for a bilateral ankle disability is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

      Acquired Psychiatric Disorder

Concerning his claimed psychiatric disorder, the Veteran asserts that his current condition is related to events in Vietnam during service.  

The Veteran's service treatment records are without reference to mental health treatment, and his separation examination noted a normal psychiatric condition.  

The Veteran underwent VA examination in March 2012.  He provided the examiner a full history, including descriptions of pre-service, in-service, and post-service events.  Although he described family difficulties prior to service, as well as some pre-service substance abuse, he denied any mental health problems or treatment prior to his induction.  While in service, the Veteran served as a sharpshooter and field wireman, and participated in the Tet Offensive.  After service, the examiner noted that the Veteran lost an infant daughter, and in 1989, was treated on an inpatient basis for substance abuse.  The Veteran denied any treatment, medication, or hospitalization at any time for mental health problems.  The examiner diagnosed chronic polysubstance dependence, in full sustained remission, and depressive disorder, not otherwise specified.  The examiner specifically determined that the Veteran did not have PTSD, despite certain claimed stressors.  The examiner noted that at first the Veteran could not identify any stressors other than stating "the whole thing" (in reference to Vietnam), but he subsequently identified three claimed stressful events: (1) being put on "red alert" and receiving incoming sniper fire while in Vietnam; (2) witnessing the death of a friend in Vietnam; and (3) other incidents of sniper fire in Vietnam.  

The examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD.  She opined that his psychiatric condition was less likely than not related to his military service, providing that his

depressive symptoms [were] more likely due to his chaotic childhood (parental conflict with police involvement, alcoholic father abandoned the family when [Veteran] was 11 and died when [Veteran] was 16).  [Veteran] dropped out of high school in his junior year and had been abusing multiple substances (alcohol, cocaine, heroin) prior to the military.  He used alcohol and smoked cigarettes from age 10.  His depressive symptoms may also be caused by the loss of his infant daughter in 1979.  He has been able to successfully maintain employment for over 40 years (sometimes working 2 jobs simultaneously) and has a good relationship with his wife of 41 years.

At his Board hearing, the Veteran stated that he feared for his life many times in service, and described symptoms of sleep problems, a short temper, outbursts of anger and irritability, and feeling the need to check his house perimeter on a daily and nightly basis.  He acknowledged that he has not sought any treatment for psychiatric problems since military service.  

Initially, for purposes of this discussion, the Board will concede that the Veteran experienced in-service stressors.  Despite that concession, the Board finds that the Veteran does not have a current DSM-IV diagnosis of PTSD.  The March 2012 examiner thoroughly addressed the Veteran's history, and determined that he did not meet the diagnostic criteria for such a diagnosis.  There is no evidence to the contrary.  38 C.F.R. § 3.304(f).  

Nevertheless, the Board concedes both a current psychiatric diagnosis - major depressive disorder - as well as in-service traumatic events, including witnessing a friend's death and experiencing sniper fire.  The remaining question, therefore, is whether there is a competent nexus between the current diagnosis and an in-service event.  See Holton, 557 F.3d at 1366.  

First, although the Veteran asserts that his current psychiatric disability is related to events during his military service, he is not competent to provide such a nexus as this complex psychiatric conclusion is not capable of lay observation.  See Jandreau, 492 F.3d at 1376-77.  The attribution of psychiatric symptomatology to a particular event or set of events is a question for a mental health professional, and the Veteran is not qualified as such.  Id.  

The March 2012 examiner's opinion is the only competent evidence regarding the etiology of the Veteran's psychiatric disorder, and her opinion is that his current disorder is more likely related to non-service events in his life.  She specifically attributed his disorder to childhood events and the loss of his infant daughter after service.  The examiner's opinion is based on accurate facts, and is fully supported by a clear rationale.  The Board finds that the March 2012 examiner's opinion is probative of the question of whether there is a nexus between the current disability and service.  Nieves-Rodriguez, 22 Vet. App. at 302.

That being said, the competent evidence of record does not indicate that the Veteran's psychiatric disorder began prior to service, or was aggravated during service.  38 C.F.R. §§ 3.304, 3.306 (providing for the presumption of soundness, and the rules governing aggravation of pre-service disabilities).  Although the examiner relates the psychiatric disability to pre-service events, she does not indicate that the depressive symptomatology began prior to, or during, service.  

As the competent evidence of record is against a finding that the Veteran's current psychiatric disability is etiologically related to service, the Board finds that service connection is not warranted.  38 C.F.R. §§ 3.303, 3.304; Holton, 557 F.3d at 1366.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for a psychiatric disorder is denied.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


